DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Pursuant to preliminary amendments dated 22 September 2020, claims 42-59 are pending.

Claim Objections
Claims 57-59 are objected to because of the following informalities: the term “composition” should be corrected to be “method” per the interview summary herewith.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 42-46, 48, 51, and 53-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riegel (US 2006/0216359 A1; published 28 September 2006) in view of Fahim et al. (U.S. Patent No. 4,229,430; issued 21 October 1980).
	Riegel discloses a topical preparation applied directly to canker sores comprising a first mixture of glycerin, liquid phenol, and water, and a second mixture of glycerin, peppermint oil (i.e., comprises menthol, an essential oil), and water, blended together with hydrogen peroxide (abstract) wherein canker sores afflict persons (i.e., humans) (paragraphs [0007], [0009]) wherein topical application should begin at the first signs of a lesion and continue until the lesion is completely eradicated (paragraph [0029]).
	Riegel does not disclose a zinc compound as claimed.
	Fahim et al. discloses a method for treating oral canker sores comprising topically administering to oral tissues a therapeutically effective amount of a composition of a zinc salt and ascorbic acid (claim 9) wherein the zinc salt may be zinc chloride or zinc acetate (column 3 lines 54-65) wherein the composition normally includes a liquid pharmaceutical carrier such as water (column 4 lines 20-25).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riegel and Fahim et al. by combining the compositions of Riegel and Fahim et al. as discussed above to form a single liquid composition that is applied to a person (i.e., human subject) with canker sores, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose (i.e., two compositions known for use as topical treatment of canker sores) per MPEP 2144.06(I).
	Regarding the recitation of concentration ranges as in claim 48, although Riegel and Fahim et al. do not disclose such concentration ranges, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment effectiveness of the composition and method as discussed above by varying the concentrations of active agents hydrogen peroxide and zinc acetate or zinc chloride therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").
	Regarding claim 51, although Riegel and Fahim et al. do not disclose pH ranges as claimed, Riegel and Fahim et al. disclose first component and second component as otherwise claimed and thus such components necessarily possess the same properties as the claimed components such as the claimed pH ranges, given that the chemicals therein are identical.
	Regarding claim 55, although Riegel and Fahim et al. do not explicitly disclose delivery of 1-5 times per day, it would have been prima facie obvious to a person of ordinary skill in the art to optimize the effectiveness of the composition and method as discussed above at treating canker sores by varying the dosage used over time (i.e., delivery times per day) through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See Ex parte Belder, USPTO, BPAI Final Decision, Appeal 2007-0185, Application 10/305,281, pages *7-*8 ("experimentation needed to arrive at a drug dosage 'was nothing more than routine.'").

Claims 42-46, 48-51, and 53-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riegel in view of Fahim et al. as applied to claims 42-46, 48, 51, and 53-58 above, and further in view of Lucenta (US 2011/0229419 A1; published 22 September 2011; filed 19 March 2010).
	Riegel and Fahim et al. are relied upon as discussed above.
	Riegel and Fahim et al. do not disclose chlorine containing compound as in claims 49-50.
	Lucenta discloses a composition for applying to and treating oral canker sores comprising sodium chloride (abstract; claims 1, 10).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riegel, Fahim et al., and Lucenta by combining the compositions of Riegel in view of Fahim et al. as discussed above and Lucenta as discussed above to form a single composition that is applied to a person (i.e., human subject) with canker sores, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose (i.e., two compositions known for use as topical treatment of canker sores) per MPEP 2144.06(I).
	Further regarding the recitation of concentration ranges as in claim 50, although Riegel, Fahim et al., and Lucenta do not disclose such concentration ranges, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment effectiveness of the composition and method as discussed above by varying the concentrations of active agents sodium chloride and zinc acetate or zinc chloride therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").

Claims 42-46, 48, 51, and 53-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riegel in view of Fahim et al. as applied to claims 42-46, 48, 51, and 53-58 above, and further in view of Schulman (U.S. Patent No. 5,503,822; issued 02 April 1996).
	Riegel and Fahim et al. are relied upon as discussed above.
	Riegel and Fahim et al. do not disclose aloe vera as in claim 59.
	Schulman discloses a composition for applying to and treating oral aphthous ulcers (i.e., canker sores) comprising aloe vera (abstract; claim 1).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riegel, Fahim et al., and Schulman by combining the compositions of Riegel in view of Fahim et al. as discussed above and Schulman as discussed above to form a single composition that is applied to a person (i.e., human subject) with canker sores, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose (i.e., two compositions known for use as topical treatment of canker sores) per MPEP 2144.06(I).

Allowable Subject Matter
Claims 47 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as cited above does not disclose sodium chlorite as claimed, in combination with all other claimed elements.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617